The executors of a decedent’s estate appeal from a decree of the Surrogate’s Court of Westchester County, which decree denied their petition to declare null and void respondent’s notice of election to share in the said estate as the surviving spouse of the decedent, as in intestacy, pursuant to section 18 of the Decedent Estate Law. Decree reversed on the facts, with costs to appellants payable by respondent personally, and the matter remitted to the Surrogate’s Court for the making of a decree not inconsistent with the views hereinafter set forth. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. The evidence requires a finding that respondent did not establish a bona fide domicile in the State of Nevada so as to give the court there jurisdiction to grant him a decree of divorce in 1934. Accordingly, the said purported decree of divorce is not to be regarded as having validity in New York, and his subsequent marriage to the decedent was a nullity. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ., concur.